      Case 8:19-cv-01236-JFW-PLA Document 31 Filed 10/04/19 Page 1 of 3 Page ID #:237

                                                                               ~~LED
 1     Exic Hatteberg                                             ~~~      ~

 2     ~3~2 ialle ~imiranie                                       :
                                                                  A iJ '~• t
                                                                                          F ;~ .;• t~
                                                                  L ~4~i ~     r _ ..


 3     San Clemente, CA 92673                                             ~„            r. !. ~;
 4     s49-~~o-oos ~                                             BY                      ~''~
                                                                                          -~,.,_._.~~ _
 5     gabwitheric@yahoo.com
 6
 7


 9                           UNITED STATES DISTRICT COURT

10                         CENTRAL DISTRICT OF CALIFORNIA

ii
F~~ Eric Hatteberg, an individual,                     Case No.: 8:19-cv-01236 JFW PLAx

13
                Plaintiff,

1.4          vs.                                       NOTICE OF TENTATIVE

15     BANK OF AMERICA,N.A. et a1,                     SETTLEMENT BETWEEN

16                 Defendants)                         PLAINTIFF AND DEFENDANT

17
                                                       BANK OF AlVIERICA, N.A.

18
~g
                                                       I-honorable Sohn F. Walter•

20
21                         N~T~CE OF TENTATIVE SETTLEMENT
22
23           NOTICE IS HEREBY GI~E~ that Plaintiff, Ei•~c Hatteberg, {"Plaintiff
24     and Defendant BANK OF AIV~RICA, N.A.("BANA"}, have reached a settlemE
25     in principle in the above captioned matter.
26           Plaintiff and BANA anfiicipate finalizing the settlement agreement with
27     thirty (30) days, a# which time Plaintiff and BANA plan to file a Joint Stipulate
28     of Dismissal with prejudice, thereby resolving all of Plaintiff's claims agar

                                                   i
                        TEAITATIVE SETTLEMENT BANA / CASE# 8:19-Cv-01236 JFW PLA
     Case 8:19-cv-01236-JFW-PLA Document 31 Filed 10/04/19 Page 2 of 3 Page ID #:238




       BANA.
 2          t[aintifi= anti BANA request that the C;ourrt retain its ,~urisctiction regarai
 K~ this action until the filing of the Joint Stipulation of Dismissal pursuant
 4    F.R.Civ.P. 41~a)(1)(A)(ii).
 5
            Respectfully submitted on this day of !~ "4 j
 7
 s          Dated     `b   `~
 9                                          ~~ ~~
10
11                                          Eric Hatteberg,Piai f~Pro Se
12
                                             2322 Calle Almirante
                                             San Clemente, CA.92673
13                                          (949)37-0051
14                                           gabwitheric(cr~~~mail.com
15
16
i~
~8 Dated ~ ~' ~~ / ~ `~                 MCGUIREWOODS LLP
                                             _~...~.
19
2d                                     By /
                                       Ethan Schatz
21
                                       Deleyla A. Lawrence
22                                     Attorneys for Defendant Bank of America, N.A.
23
24
2S
26
27
28

                                                ►a
                     TENTATIVE SETTLEMENT BANA / CASE# 8.19-Cv-0123b JFW PLA
     Case 8:19-cv-01236-JFW-PLA Document 31 Filed 10/04/19 Page 3 of 3 Page ID #:239




 1
 2                             CERTIFICATE OF SERVICE
 3          I, Eric Hatteberg, filed with the clerk of the court, the above NOTICE
 4    October 4, 2019, and sent a copy to counsel on record via postal mail.
 5
 6 Flint Zide
   LAW OFFICE OF HARRIS AND ZIDE
 7 1440 Huntington Drive, Suite 300
 8 South Pasadena, CA. 91030
   Tel:
 9 Attorney for Defendant ZIDE
10 fzide(r~han-isandzide.com
11
     Ethan Schatz
12 Deleyla A. Lawrence
13 ~ Attorneys for Defendant BANA
     McGuire Woods LLP
14 1800 Century Park East, 8`h Floor
15 Los Angeles, CA 90067-1501
    (310)956-3446
16
     dlawrence@mcguirewoods.com
17
                                                             ~:'~      s~
18
                                                                     ~
                                                                     ~
19
                                                   Eric Hatteberg, Planti~f, Pro Se
20                                                 2322 Calle Almirante
21                                                 San Clemente, CA. 92673
                                                   {949)370-0051
22
                                                   gabwitheric(c~email.com
23
24
25
26
27
28

                                               3


                     TENTATIVE SETTLEMENT BANA / CASE# 8:19-cv-01236 JFW PLA
